Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  July 06, 2020

The Court of Appeals hereby passes the following order:

A20D0406. MARQUISE ALI ROBBINS v. GEORGIA DEPARTMENT OF
    CORRECTIONS.

      Marquise Ali Robbins filed a civil action against the Georgia Department of
Corrections (“GDOC”), alleging that it failed to provide him with proper medical
care. After the trial court granted GDOC’s motion to dismiss, Robbins filed a motion
to set aside the dismissal, which the trial court denied. This Court granted Robbins’s
application for discretionary review, see A20D0050 (granted Sept. 13, 2019), and on
April 21, 2020, we issued an opinion vacating the trial court’s order denying the
motion to set aside and remanding the case to the trial court to make the necessary
findings as to whether it properly notified Robbins of the dismissal of his action.
Robbins v. Ga. Dept. of Corrections, Case No. A20A0319 (April 21, 2020).
      Due to Covid-19 and the associated orders of judicial emergency, this case was
never officially remanded to the trial court following the issuance of our opinion. On
May 29, 2020, this Court issued an order stating as follows:
      This case is ripe for a remittitur to be sent to the trial court. Per Section
      6 of the Supreme Court Judicial Emergency Order issued on May 11,
      2020, you are directed to proceed with any action you intend to file in
      this case within 10 days of the date of this order. If no action is taken by
      the 10th day, this Court will issue a remittitur and return jurisdiction to
      the trial court.

Thereafter, Robbins, acting pro se, filed the above-styled application for discretionary
appeal. Robbins asserts that he filed the application immediately upon receiving this
Court’s order to proceed with any action he intended to file, and he reasserts the
arguments he made in his direct appeal. Robbins’s application, however, is
unnecessary because the trial court order he seeks to appeal already has been vacated
and the case recently has been remanded to the trial court with direction. Accordingly,
this unnecessary discretionary application is hereby DISMISSED as superfluous.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         07/06/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.